PER CURIAM.
Newsome appeals the consecutive minimum mandatory sentences for the convictions in counts 1 and 3. Newsome argues, and the state concedes, that it was error to impose consecutive minimum mandatory sentences where the crimes arose out of one criminal episode. We agree. See Palmer v. State, 438 So.2d 1 (Fla.1983) and Hernandez v. State, 556 So.2d 767 (Fla.2d DCA 1990). We therefore reverse only the stacking of the minimum mandatory sentences in counts 1 and 3 and remand for resentencing. The judgment and sentences are otherwise affirmed.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.